Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. The amendment to the specification and claims adding the recitation of hydroxy groups is approved and clearly supported by the specification as filed.    Responses to the arguments of the applicant are presented after the first rejection to which they are directed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740.
Ongayi et al. 20130004901 teaches in example 3, the reaction of 1,3-bis(t-butylacetate)-5-fluorouracil and 1,3,5-tris(hydroxyethyl)cyanuric acid in the presence of p-toluenesulfonic acid and anisole to form the polymer shown [0071-0072]. The molar ratio of the uracil to the cyanuric acid is 50:50, although the ratio of reactive sites is 40 (bis, uracil):60 (tris, cyanuric acid). The MW of 1,3,5-tris(hydroxyethyl)cyanuric acid is 261.23. The MW of 1,3-bis(t-butylacetate)-5-fluorouracil is 18.99 (F)+ 28.00 (N)+ 63.96 (O) + 255.84(C ) + 23 (H) which yields 389.79, so the 1:1 molar ratio yields a ratio of 59.8 wt % and as the MW of the aliphatic dicarboxylic acids is much lower this represents and upper limit suggested by the example.  The 3.237g of the polymer of example 3 is combined with 5.768g of tetramethoxymethyl glycoluril (crosslinker) to form the antireflective layer composition [0076-0077].  The antireflection layer is spin coated upon a substrate, a 193 nm positive resist is coated, soft baked, exposed to light passing through a photomask, post baked and developed with alkaline developer [0078-0079].  Example 4 is similar, but reacts the 1,3-bis(t-butylacetate)-5-fluorouracil with an aliphatic polyol (1,2,3-propanetriol, structure at [0075], upper left compound) rather than the 1,3,5-tris(hydroxyethyl)cyanuric acid [0073-0075]. 
    PNG
    media_image1.png
    110
    195
    media_image1.png
    Greyscale
 The uracil used is bounded by the formula (I) (above), where R can be halogen (fluorine, chlorine, bromine, iodine), nitro, alkyl , alkenyl, alkynyl, allyl, alkanoyl, alkoxy (including epoxy), alkylthio, alkylsulfinyl, alkylsulfonyl, carboxyl, alkyaryl, carbocyclic aryl, heteroalicyclic or heteroaromatic and R1 is hydrogen, a bond/linkage (such as a polyester group or those disclosed for R [0020-0022].   Useful additives including crosslinking agents, thermal and photoacid generators, surface leveling agents (surfactants) and solvents are disclosed [0034-0040]. Useful resist are disclosed at [0041-0056].   Particularly preferred polymers are polyesters which can be formed by the reaction of (carboxy substituted) uracils to polyols.  Useful aliphatic polyols which add alkyl linkages into the polymer disclosed include ethylene glycol, 1,2-propylene glycol, 1,3-propylene glycol, butane diol, pentane diol, cyclobutyl diol, cyclopentyl diol, cyclohexyl diol, dimethylolcyclohexane, and triols such as glycerol, trimethylolethane, trimethylolpropane and the like [0026].
Hiroi et al. 20090317740 teaches polyester underlayers bounded by formula (4), where n can be 1-10, R1 and R2 can be hydroxy, hydrogen, C1-6 alkyl, phenyl, naphthyl, nitro, cyano, halogen and Q can be formula (10) which embraces cyanuric acid.  Useful underlayers include those of formulae 5-1 to 5-11 [0052], which are formed by the reaction of dicarboxylic acids with diepoxides. 

    PNG
    media_image2.png
    110
    270
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    87
    253
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    106
    264
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    133
    249
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    206
    251
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    201
    249
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    142
    260
    media_image8.png
    Greyscale


Useful dicarboxylic acids bounded by formula (2) (R1,R2 and n have the same meanings as above) include those of formulae 1-1 to 1-8,1-10 and 1-11 [0033].  The underlayer should not mix with the photoresist, have a high etch rate relative to the resist, have good filling and planarization properties [0008-0010]. 
It would have been obvious to modify the teachings of forming the polyester of example 3 of Ongayi et al. 20130004901 by adding a C1-6 hydroxysubstituted aliphatic dicarboxylic acids, such as those of formulae 1-1 to 1-8 [0033] of Hiroi et al. 20090317740 as a reactive monomer which would form a C1-6 alkyl diester linkage bounded by formula 4 of Hiroi et al. 20090317740 in place of the polyols disclosed at [0026,0075] of Ongayi et al., where the carboxylic acid groups of the hydroxysubstituted aliphatic dicarboxylic acids would react with the hydroxyl groups of the 1,3,5-tris(hydroxyethyl)cyanuric acid instead of the polyols taught at [0026,0075] of Ongayi et al. 20130004901, noting that both the cited examples of Ongayi et al. 20130004901 and Hiroi et al. 20090317740 are polyester resins including a cyanuric acid moiety useful as photoresist underlayers. 

In the response of 11/29/2021, the applicant points out that the corresponding applications have been issued by the Japanese, Korean (and Taiwanese) patent offices.  The examiner notes that no patent has matured from CN 109143783 A which corresponds to the instant application. Also it is not clear that these other patent offices appreciated the teachings of the alcohols of example 5 and [0026] of Ongayi et al. 2013004901 or that the uracil containing polyesters of examples 3 and 4 are formed by the condensation of –(C=O)OR and HO- moieties. 
The Japanese patent, for instance, cites in the prior art section (56) only two references (reproduced here)
    PNG
    media_image9.png
    66
    434
    media_image9.png
    Greyscale
.  Also, it is not clear from the mere issuance of other patents what issues were raised by the identified foreign patent offices or what differences there might be in the procedures and legal standards from US patent practice applied in the examination of the corresponding foreign patent applications.
	The applicant argues that none of the references applied teach the recited resin formed by the reaction of a first reagent including at least one uracil moiety and a second reagent comprising an aliphatic dicarboxylic acid bounded by formula III. (see prepub at [0031]) or that such as reaction may even be possible.
	

In the response of 6/22/2022, the applicant argues that the examiner is incorrect as the hydroxyl groups of the 1,3,5-tris(hydroxyethyl)cyauric acid would react with the  carboxylic acid groups of the 1,3-bis(t-butylacetate)-5-fluorouracil as shown in examples 3 of Ongayi et al. 20130004901 which demonstrates that the hydroxy groups and carboxylic acid groups are not functionally equivalent.  In the case of adding the di or tri hydroxy/functional compounds as discussed in examples 4 and 5 of Ongayi et al. 20130004901, the hydroxy groups react with the carboxylic acid groups of the  5-substututerd-1,3-bis(t-butylacetate)uracil to form a polyester with the alkyl/aliphatic linkage of the alcohols incorporated into the polyester as shown in the polymer of example 4.  The position of the examiner is that adding the alkyl/aliphatic linkages to the polymer of example 3 can also be achieved by the addition of dicarboxylic acids, rather than di or tri-hydroxy/functional alcohols and this clear to one skilled in the art based upon the clear recognition in the art applied that the ester linkages ae formed by the condensation of hydroxy and carboxylic acid moieties.  The addition of the aliphatic dicarboxylic acids of Hiroi et al. 20090317740 to the reaction mixture of examples 3 of Ongayi et al. 20130004901 which includes both hydroxy and carboxylic acid reactive groups which condense to form ester linkages is held to be equivalent to the addition of the di or tri hydroxy aliphatic alcohols in examples 4 and 5 of Ongayi et al. 20130004901.   The carboxylic acid groups of the reactants will reacts with available hydroxy groups to form the ester linkages.  

Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Sakamoto et al. 20120251955
In example 3, Ongayi et al. 2013004901 teaches the reaction of a carboxylic acid groups of a dicarboxylic acid including a fluorinated uracil moiety with a hydroxy group of 1,3,5-tris(2-hydroxyethyl)cyanuric acid as illustrated below to form a ester linkage. 

    PNG
    media_image10.png
    308
    262
    media_image10.png
    Greyscale

The fluorinated uracil is exemplified in the instant specification (see prepub at [0028], page 2) and  1,3,5-tris(2-hydroxyethyl)cyanuric acid is exemplified in the instant specification (see prepub at [0030], page 4). The reaction of uracil moieties/monomers with glycerol, diol or triol polyols, such as ethylene glycol, propyleneglycols, butanediol, pentanediol, cyclobutanedio, cyclopentanediol, cyclohexanediol, dimethylolcyclohexane, glycerol, trimethylolethane, trimethylolpropane and the like to form polyesters is disclosed. Cyanurate moieties can be present in the resin.  Chromophore moieties including carboxyl or hydroxy substituents may also be present as reactants to form the resins [0025-0028].  Ongayi et al. 2013004901 clearly establishes that it is known to form polyesters useful as underlayers by the condensation of carboxylic or carboxylate moieties with hydroxy moieties.   Additionally, the incorporation of alkyl linkages in the resin by adding polyol reactants is clearly established in Ongayi et al. 2013004901 ([0025-0026,0075-0076], example 5)  The uracils disclosed in Onyagi et al. are bounded by formula (I), where R and R1 can be hydrogen, halogen or (substituted or unsubstituted) alkyl, alkenyl, alkynyl, allyl, alkanoyl, alkoxy,alkylthio, alkylsulfonyl, alkylsulfinyl and alkylcarbonyl.

    PNG
    media_image11.png
    110
    191
    media_image11.png
    Greyscale
additionally R1 can be a chemical bond to a resin chain [0020-0022].
	What is not taught in Ongayi et al. 2013004901 is the incorporation of alkyl linkages by the use of alkyl/aliphatic dicarboxylate reactants.  
	Sakamoto et al. 20120251955 teaches the underlayer composition of formula 4, which can include the linkage of formula 2 (reproduced below). 

    PNG
    media_image2.png
    110
    270
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    106
    264
    media_image4.png
    Greyscale
which includes compounds 1-8 , 1-10 and 1-11. This clearly establishes that the polyesters formed from C1-10 alkylene dicarboxylic acids with hydroxy groups are known in the resist underlayer art. 
It would have been obvious to modify the teachings of forming the polyester of example 3 of Ongayi et al. 20130004901 by adding a C1-6 aliphatic dicarboxylic acid taught by Sacripants et al. 20150197668 such as the tartronic (hydroxypropanedioic acid) taught by Sacripants et al. 20150197668 at [0045] which would form a C1-6 alkyl diester linkage bounded by formula 2 of Sakamoto et al. 20120251955 based upon the equivalence with the dicarboxylic acids taught by Albus et al., 2689799 and Sacripants et al. 20150197668 {including diglycolic acid (2,2’-oxydiacetic acid) , malic acid (2-Hydroxybutanedioic acid), succinic acid (butanedioic acid) and tartaric acid (2,3-Dihydroxybutanedioic acid) }, which would react with the hydroxyl groups of the l,,3,5-tris(hydroxyethyl)cyanuric acid based upon it being well established in the references that the ester linkages are formed by the reaction of hydroxy and carboxy containing groups, the desirability of adding alkyl linkages to the polyester underlayer materials (through the use of aliphatic polyols) in Ongayi et al. 20130004901 and the prior art teaching of C1-10 aliphatic linkages in polyester containing resist underlayer by Sakamoto et al. 20120251955.  

The polyester polymer structure shown at [0071] is similar to the structure of polymer 1, which is shown on page 9 of the specification (the uracil or nitro substituted on page 9 and fluoro substituted in the reference at [0071]) with the difference being the direction of the ester linkage { -(C=O)-O, vs  -O(C=O)- } which undercuts any arguments regarding the reaction used to form the resin. It is clear from the references that the formation of polyesters by reacting aliphatic dicarboxylic acids with polyols is old and well appreciated.   The applicant refers to the comparative examples using comparative polymers 1 and 1, but it is not clear why these comparative examples are equivalent or preferable to direct comparisons with the polymers of examples 3-5.  Furthermore the claims are not coextensive with any showings found in the specification which includes only one inventive polymer.
The applicant argues that the secondary references are not within the lithography or underlayer formation arts and therefore are non-analogous.  The examiner holds that these are from a relevant art, noting that the reaction between uracil and isocyanurate containing moieties in synthesis example 3 of Onygayi et al. yields a polyester via the reaction of a polyol and dicarboxylic acid.  One skilled in the art reviewing Onygayi et al. would consider references such as Sakamoto et al. 20120251955, Albus et al., 2689799,  Ramesh 5925285 and Sacripants et al. 20150197668 which include teachings of the reactions of polyols and dicarboxylic acids in the formation of polyesters to be relevant and analogous to the teachings of  Ongayi et al. 20130004901.   The age of the references is not a concern for references properly combined.  
The examiner notes that the insertion of an alkylene group into polymer chain by reaction with polyols is taught in example 5 of Ongayi et al. 20130004901 and the claims merely change the reactant inserting the alkylene into the chain from a polyol as taught by Ongayi et al. 20130004901 in example 5 to a dicarboxylic acid.
The applicant is invited to present comparative data in a declaration vs the cited example 3 as used in example 6 in the formation of an antireflection layer in Ongayi et al. 20130004901.
In the polymer of example 3 of Ongayi et al. 20130004901, the 1,3-bis(t-butylacetate)-5-fluorouracil and 1,3,5-tris(hydroxyethyl)cyanuric acid are shown to be present in equivalent amounts along the main chain the hydroxy groups of the 1,3,5-tris(hydroxyethyl)cyanuric acid react with the t-butylacetate groups of the 1,3-bis(t-butylacetate)-5-fluorouracil to form the urethane linkage (50 mol% of each).  For the case of the polymer shown in examples 3, the MW of 1,3-bis(t-butylacetate)-5-fluorouracil is ~358 g/mol and the 1,3,5-tris(hydroxyethyl)cyanuric acid has a MW of ~261 g/mol, so a 1:1 reaction of these results in a polymer with 50 mol% (~57 wt%) of the 1,3-bis(t-butylacetate)-5-fluorouracil based repeating unit.  2,3-Dihydroxybutanedioic acid has a MW of 120 g/mol and a 1:1 (50 mol %) reaction of the 
2,3-Dihydroxybutanedioic acid and 1,3,5-tris(hydroxyethyl)cyanuric acid yields ~32 wt% (50 mol%) of the 2,3-Dihydroxybutanedioic acid based repeating unit.  The range added to the claims is embraced by any replacement of the 1,3-bis(t-butylacetate)-5-fluorouracil with 2,3-Dihydroxybutanedioic acid, which is suggested by the polyols taught at [0026,0075] of Ongayi et al. 20130004901.  The applicant argues that the secondary references are not within the lithography or underlayer formation arts and therefore are non-analogous.  The examiner holds that these are from a relevant art, noting that the reaction between uracil and isocyanurate containing moieties in synthesis example 3 of Onygayi et al. yields a polyester via the reaction of a polyol and dicarboxylic acid.  One skilled in the art reviewing Onygayi et al. would consider references such as Sakamoto et al. 20120251955, Albus et al., 2689799,  Ramesh 5925285 and Sacripants et al. 20150197668 which include teachings of the reactions of polyols and dicarboxylic acids in the formation of polyesters to be relevant and analogous to the teachings of  Ongayi et al. 20130004901.   

In the response of 12/8/2020, the applicant has presented copies of the claims allowed in Japan and South Korea. The examiner notes these, but this does not evidence that the standards and laws relating to patentability are the same as the United States, that the Japanese and South Korean patent examiners considered the same prior art as applied or that the Japanese and South Korean patent examiners were aware of the rejection advanced in the instant application. 
	Ongayi et al. 20130004901 clearly establishes the reaction of uracil compounds having two carboxylic acid moieties with isocyanurates having three ethylhydroxy moieties to form the polymer  to form the polymer at [0071] having multiple ester linkages due to the reaction between the hydroxy group and the carboxylic acid.  Ongayi et al. 20130004901 also teaches the addition of aliphatic polyols illustrated at [0075] to the reaction mixtures to form polyester resist undercoatings.  The secondary references clearly establish that the reaction of aliphatic dicarboxylic acids with polyols to form polyesters is old and well known (Albus et al., 2689799 and Sacripants et al. 20150197668). Sakamoto et al. 20120251955 clearly establishes that that the reaction of alkylene dicarboxylates to form polyesters is known in the art in the disclosure of Q in formula 2 at being C1-10 alkylene [0016] as the orientation of the ester linkages is due to the polyester being derived from alkylene dicarboxylic acids.  The resultant polymer will form a polyester bounded by the claims. The rejection stands.
	The examiner notes that the Ongayi et al. 20130004901 teaches isocyanurates with alkylhydroxy groups similar to the first 6 isocyanurates of the instant application, but does not teach the use of the isocyanurate reactants with two of three (carboxylic acid or carboxylate) moieties.  Ongayi et al. 20130004901 does not lead one to polymers (poly anhydrides) formed by the condensation of two carboxylic acids of the uracil dicarboxylic acids and the isocyanurate di/tricarboxylic acids.  It is not clear if the applicant has enablement for the formation of the polyanhydrides.  
An alternative is claims describing the polymer as the reaction product of uracil dicarboxylic acids, isocyanurate di/tricarboxylic acids, one of more aliphatic dicarboxylic acids and the polyols described in the prepub of the instant application at [0047].  The Yao et al. 20110200938 (cited in action of 5/7/2018) establishes that isocyanurate di/tricarboxylic acids are known in the underlayer/antireflection layer art, so this is not a clear path forward.  

In response to the arguments of 4/14/2022, the instant claim language embraces a polyester produced by the reaction of 1,3-bis(t-butylacetate)-5-fluorouracil,  1,3,5-tris(hydroxyethyl)cyanuric acid and an aliphatic dicarboxylic acid of formula (III).  The ester linkages of the polyesters are formed by the reaction of the carboxylic acid with a hydroxyl group as evidenced by the reaction in example 3.  The reaction of the dicarboxylic acid uracils with aliphatic polyols is taught in examples 4 and 5 of Ongayi et al. 20130004901 and at [0026]. It is clear from the secondary references, that the reaction of aliphatic dicarboxylic acids with hydroxy groups reactants to form polyesters is old and well known and more specifically known in the formation of resist underlayers for the lithographic arts.  The position of the examiner is that the increased flexability observed by the applicant for the addition of the linkage using the aliphatic dicarboxylic acids would be realized by the use of the polyols. The position laid out by the examiner is sufficient for one of ordinary skill in the art due primarily to the recognition that polyesters are formed by the condensation reaction of hydroxy groups and carboxylic acids, so the aliphatic linkage of the polyester could clearly be added only by the reaction of an aliphatic  polyol or an aliphatic dicarboxylic acid. Example 3 includes both a polyol {1,3,5-tris(hydroxyethyl)cyanuric acid} and a dicarboxylate with generates a dicarboxylic acid (hydrolyzed) in the presence of pTAS (p-toluene sulfonic acid) {1,3-bis(t-butylacetate)-5-fluorouracil}, so an added aliphatic polyol or aliphatic dicarboxylic acid each have a reactant to react to form a polyester linkage.  There is no direction to the use of aryl dicarboxylic acids in examples 4 and 5 as the polyols of Ongayi et al. 20130004901 used in these are aliphatic. Not aromatic.  The applicant argues that the teaching of chromophores at [0029-0030] teaches away.  There is no teaching away from the claimed invention as the claims are open to other, unrecited repeating units and the aliphatic polyols and chromophore are not taught as equivalents or alternatives to similar functions. This applicant is invited with establish unexposed result using the dicarboxylic acids recited in the claims, rather than the polyols of Ongayi et al. 20130004901. 
In the response of 6/22/2022, the applicant argues that the examiner is incorrect as the hydroxyl groups of the 1,3,5-tris(hydroxyethyl)cyauric acid would react with the  carboxylic acid groups of the 1,3-bis(t-butylacetate)-5-fluorouracil as shown in examples 3 of Ongayi et al. 20130004901 which demonstrates that the hydroxy groups and carboxylic acid groups are not functionally equivalent.  In the case of adding the di or tri hydroxy/functional compounds as discussed in examples 4 and 5 of Ongayi et al. 20130004901, the hydroxy groups react with the carboxylic acid groups of the  5-substututed-1,3-bis(t-butylacetate)uracil to form a polyester with the alkyl/aliphatic linkage of the alcohols incorporated into the polyester as shown in the polymer of example 4.  The position of the examiner is that adding the alkyl/aliphatic linkages to the polymer of example 3 can also be achieved by the addition of dicarboxylic acids, rather than di or tri-hydroxy/functional alcohols and this clear to one skilled in the art based upon the clear recognition in the art applied that the ester linkages ae formed by the condensation of hydroxy and carboxylic acid moieties.  The addition of the aliphatic dicarboxylic acids of Sakamoto et al. 20120251955 to the reaction mixture of examples 3 of Ongayi et al. 20130004901 which includes both hydroxy and carboxylic acid reactive groups which condense to form ester linkages is held to be equivalent to the addition of the di or tri hydroxy aliphatic alcohols in examples 4 and 5 of Ongayi et al. 20130004901.   The carboxylic acid groups of the reactants will reacts with available hydroxy groups to form the ester linkages.  

Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740, further in view of Ramesh 5925285, Albus et al., 2689799 or Sacripants et al. 20150197668.
Ramesh 5925285 teaches dicarboxylic acids which are useful in forming polymers and crosslinking. These include those bounded by formula at 3/1, where A is a hydrocarbylene (C1-22 hydrocarbon) such as alkyl, alkylene, aralkyne, alkenylene and arylene which may be interrupted with heteroatoms to form groups including dialkyloxy or hydroxy substituted alkylene (2/66-3/13). Examples include diglycolic acid (2,2’-oxydiacetic acid) , malic acid (2-Hydroxybutanedioic acid) , dimethylmalonic acid (Dimethylpropanedioic acid), succinic acid (butanedioic acid) and tartaric acid (2,3-Dihydroxybutanedioic acid) (3/13-33). 
Albus et al., 2689799 teaches the formation of polyesters by the reaction of dicarboxylic Acids with diols such as butanediol and hexadiol.  Useful saturated dicarboxylic acids are those bounded by formula at col. 2/ line 40 where n is greater than 1, includes succinic acid (aka butanedioic acid, 2/46) and useful ether dicarboxylic acids such as  diglycolic acid (2,2’-oxydiacetic acid ,3/3), dilactic acid (2,2'-Oxydipropanoic acid, 3/4). This reaction is disclosed as plasticizing the resin, to improve flexibility, toughness, water resistance and resistance to swelling (dimensional stability) without worries from plasticizer migration, odors stability or discoloration (col 2). 
Sacripants et al. 20150197668 teaches the formation of polyesters by the reaction of diols with diacids (dicarboxylic acids, abstract and throughout). Useful dicarboxylic acids include those where R is alkyl, alkenyl, alkynyl or aryl [0044]. Examples include diglycolic acid (2,2’-oxydiacetic acid) , malic acid (2-Hydroxybutanedioic acid) , oxalic acid (ethanedioic acid) , succinic acid (butanedioic acid) and tartaric acid (2,3-Dihydroxybutanedioic acid) [0045].
It would have been obvious to modify the teachings of forming the polyester of example 3 of Ongayi et al. 20130004901 by adding aliphatic dicarboxylic acids, such as diglycolic acid (2,2’-oxydiacetic acid) , dimethylmalonic acid (Dimethylpropanedioic acid), or succinic acid (butanedioic acid) taught by Ramesh 5925285, diglycolic acid (2,2’-oxydiacetic acid), oxalic acid (ethanedioic acid) , succinic acid (butanedioic acid) taught by Sacripants et al. 20150197668 or the diglycolic acid (2,2’-oxydiacetic acid ,3/3), dilactic acid (2,2'-Oxydipropanoic acid, 3/4) taught by Albus et al., 2689799  based upon the equivalence with the dicarboxylic acids of Hiroi et al. 20090317740 in forming ester linkages when reacted with hydroxy compounds and the alkyl linkages in the polyester resin which do not include hydroxy groups taught in Ongayi et al. 20130004901 are polyester resins including a cyanuric acid moiety useful as photoresist underlayers. 
The rejection stands for the reasons above without further comment as no further arguments were directed at this rejection.

Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740 or Sakamoto et al. 20120251955, further in view of  Zampini et al. 20110033800.
Zampini et al. 20110033800 in example 24, describes the formation of an antireflection layer composition by reacting tris(hydroxyethyl)isocyanurate and tris(carboxyethyl) isocyanurate in the presence of p-toluene sulfonic acid, anisole and butanol and is then diuted with methyl-2-hydroxyisobutyrate and treated with an amine [0087]. This reaction is discussed at illustrating the dicarboxylic isocyanurate (A) and the dihydroxyalkyl isocyanurate (B) [0039-0040]. 

    PNG
    media_image12.png
    111
    169
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    95
    202
    media_image13.png
    Greyscale

R1 to R4  are each independently hydrogen or non-hydrogen substituent such as optionally substituted alkyl (e.g. optionally substituted C1-10 alkyl), optionally substituted alkenyl or alkynyl preferably having 2 to about 10 carbon atoms such as such as allyl, optionally substituted alkanoyl preferably having 1 to about 10 carbon atoms; optionally substituted alkoxy (including epoxy) preferably having 1 to about 10 carbon atoms such as methoxy, propoxy, butoxy; optionally substituted alkylthio preferably having 1 to about 10 carbon atoms; optionally substituted alkylsulfinyl preferably 1 to about 10 carbon atoms; optionally substituted alkylsulfonyl preferably having 1 to about 10 carbon atoms; optionally substituted carboxy preferably have 1 to about 10 carbon atoms (which includes groups such as --COOR' where R' is H or C1-8 alkyl, including esters that are substantially non-reactive with photoacid); optionally substituted alkaryl such as optionally substituted benzyl, optionally substituted carbocyclic aryl such as optionally substituted phenyl, naphthyl, acenaphthyl, or optionally substituted heteralicyclic or heteroaromatic group such as methylphthalimide, N-methyl-1,8-phthalimide; n and m are each independently a whole number e.g. 0, 1, 2, 3 or 4, with n and/or m equal a positive integer such as 1 or 2 being often preferred [0017-0018,0039-0040]. The polyols can be diols, glycerols and triols such as e.g. diols such as diol is ethylene glycol, 1,2-propylene glycol, 1,3-propylene glycol, butane diol, pentane diol, cyclobutyl diol, cyclopentyl diol, cyclohexyl diol, dimethylolcyclohexane, and triols such as glycerol, trimethylolethane, trimethylolpropane and the like [0042]
	In addition to the basis above, it would have been obvious to one skilled in the art to modify the reactive compositions rendered obvious by the combination of Ongayi et al. 20130004901 with either Hiroi et al. 20090317740 or Sakamoto et al. 20120251955, by replacing the tris(hydroxyethyl)cyanuric acid with a hydroxymethyl, methyl, ethyl or propyl substituted bis(hydroxyethyl)cyanuric acid based upon the disclosed equivalence of these in Zampini et al. 20110033800 in formula B with a reasonable expectation of forming a useful polyester resin and resist underlayer.
Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740 or Sakamoto et al. 20120251955, further in view of. Yao et al. 20110200938 and Zampini et al. 20110033800. 
Yao et al. 20110200938 teaches in example 7, a crosslinking polymer formed by the reaction of tetramethoxymethyl glycoluril and tris(hydroxyethyl)isocyanurate in the presence of an acid [0070]. Example 1 describes the reaction of bis(2-carboxylethyl)isocyanurate with ethylene glycol (HOCH2CH2OH) in the presence of an acid to form a polyester [0064].  In coating example 1, the polymers of examples 1 and 7 are  mixed along with sulfonic acid amine and coated to form a BARC layer  which is then evaluated [0073,0079]. Useful bis(2-carboxylalkyl)isocyanurates are illustrated in figure 1 (reproduced below). 

    PNG
    media_image14.png
    570
    527
    media_image14.png
    Greyscale

And are used to form the polyesters of figure 3. 

    PNG
    media_image15.png
    688
    515
    media_image15.png
    Greyscale

Crosslinking polymers are described at [0039-0046]. 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the reactive compositions rendered obvious by the combination of Ongayi et al. 20130004901 with either Hiroi et al. 20090317740 or Sakamoto et al. 20120251955, by replacing the tris(hydroxyethyl)cyanuric acid with a tris(carboxyethyl)cyanuric acid or a
hydroxyalkyl, methyl, ethyl or propyl substituted bis(carboxyethyl)cyanuric acid taught in 



based upon the disclosed equivalence of these in Yao et al. 20110200938 based upon the demonstrated use of both of these in forming polyester resins in Zampini et al. 20110033800 in formulae A and B  with a reasonable expectation of forming a useful polyester resin and resist underlayer.

Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740 with any Ramesh 5925285, Albus et al., 2689799 or Sacripants et al. 20150197668, further in view of  Zampini et al. 20110033800. 
In addition to the basis above, it would have been obvious to one skilled in the art to modify the reactive compositions rendered obvious by the combination of Ongayi et al. 20130004901 with Hiroi et al. 20090317740 Hiroi et al. 20090317740 with any Ramesh 5925285, Albus et al., 2689799 or Sacripants et al. 20150197668 by replacing the tris(hydroxyethyl)cyanuric acid with a hydroxymethyl, methyl, ethyl or propyl substituted bis(hydroxyethyl)cyanuric acid based upon the disclosed equivalence of these in Zampini et al. 20110033800 in formula B with a reasonable expectation of forming a useful polyester resin and resist underlayer.

Claims 3,8,9,14,15,17-18,20-22,24-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ongayi et al. 20130004901, in view of Hiroi et al. 20090317740, Ramesh 5925285, Albus et al., 2689799 or Sacripants et al. 20150197668, further in view of  Yao et al. 20110200938 and Zampini et al. 20110033800. 

In addition to the basis above, it would have been obvious to one skilled in the art to modify the reactive compositions rendered obvious by the combination of Ongayi et al. 20130004901 with Hiroi et al. 20090317740 Hiroi et al. 20090317740 with any Ramesh 5925285, Albus et al., 2689799 or Sacripants et al. 20150197668 by replacing the tris(hydroxyethyl)cyanuric acid with a tris(carboxyethyl)cyanuric acid or a
hydroxyalkyl, methyl, ethyl or propyl substituted bis(carboxyethyl)cyanuric acid taught in 
based upon the disclosed equivalence of these in Yao et al. 20110200938 based upon the demonstrated use of both of these in forming polyester resins in Zampini et al. 20110033800 in formulae A and B  with a reasonable expectation of forming a useful polyester resin and resist underlayer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. 20190085173, Kishioka 20060234156, Kishioka et al.  20040110096, Yao et al. 20100009297, Lee et al. 20160187778 [0083], Sim et al. 20170283651, Kang et al. 20160187781, Wayton et al. EP 1298492 and Jung et al. 20200264509 teach related polymers
Shinamura et al. 2006-111817 (machine translation attached) teaches polyesters formed by the reaction of isocyanurates of formulae 6 and 7. 

    PNG
    media_image16.png
    189
    546
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    220
    524
    media_image17.png
    Greyscale

Where X1 to X3 can be an organic group having 1 to 10 carbon atoms. However, X 1 to X 3 are usually the same group. As the organic group having 1 to 10 carbon atoms, ethylene, propylene, 2-methylethylene ester , butylenes, 2-ethylethylene , 2-phenylethylene , 2-bromomethylethylene, 2 - ************, 2-phenoxymethyl ethylene , and the like are used. Mention may be made of substituted or unsubstituted alkylene groups such as hexylene, cyclohexylene, 2-phenylethylene , 2-methacryloxy methylethylene ester and 2 - *************. Of these, an ethylene group and a 2-methylethylene ester group are preferred.  R2 can be a hydrogen atom or an organic group having 1 to 10 carbon atoms. Examples of the organic group having 1 to 10 carbon atoms include alkyl groups such as methyl, ethyl, propyl, and butyl ; and hydroxyalkyl groups such as hydroxyethyl, hydroxypropyl, and hydroxybuty  [0032-0033,0029-0030].
Sim et al. 20150185614 teaches the reaction of tris(hydroxyethyl)isocyanurate (THEIC) and tris(carboxyethyl)isocyanurate (TCEIC) and dimethyl-2,6-naphthalenediacrboxylate in the presence of an acid to form polyester polymers A-2 and A-5 (table 1, [110]). These are subsequently reacted with a crosslinker to form bottom antireflection coatings [0111-0120], which are coated, and evaluated for solvent resistance, optical parameters, residual crosslinker content and the coatability of resists on the BNARC [0126-0130]. Oher composition in table 1 react the tris(hydroxyethyl)isocyanurate (THEIC) with 2-hydroxybisobutryic acid, dimethyl terephthalate and dimethyl-5-hydroxyisophthalate [0110]. 
Ryu et al 20170199459 teaches the condensation of tris(2-hydroxyethyl)isocyanate and tris(methoxymethyl)isocyanate in the presence of an acid to form an underlayer coating with an ether linkage [0178]. The condensation of 1-methyl-3,5-di(2-hydroxyethyl)isocyanate and tris(methoxymethyl)isocyanate in the presence of an acid to form an underlayer coating with an ether linkage [0182]. The condensation of 1-methyl-3,5-di(2-hydroxyethyl)isocyanate and tris(hydroxyethyl)isocyanate in the presence of an acid to form an underlayer coating with an ether linkage [0185]. These are used to form BARC (bottom antireflection coatings. 
Indication of possible allowable subject matter: 
The examiner points out that the largest polyols exemplified by Ongayi et al. 2013004901 are pentanediol (C5) and cyclohexanediol (C6).  The instant application describes either of n1 or n2 can be 0,5,10,30,100 at [0033,0037] of the prepub.  The examiner points out that embodiments where the sum of n1 and n2 are 30-200 is not rendered obvious by the combination of the references applied.  The specification provides clear support for this language.  
There may be an argument which the applicant could advance that there is little or no motivation to use reactants containing C10 or higher alkyl linkages in the backbone of the resin as these are longer than those exemplified in Ongayi et al. 2013004901.  
Alternatively, the applicant could provide declaration data evidencing the criticality of the direction of the ester linkage in the claimed resin.  The examiner notes that the assignee in the instant application seems to be related to that of Ongayi et al. 2013004901 and that there may be data already collected in the course of evaluating the respective underlayer compositions which could be incorporated as evidence into the declaration(s)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 29, 2022